Citation Nr: 0427906	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  91-17 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The appellant served on active duty from May 12 to June 8, 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1989 decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which declined to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder.  By 
decision dated in April 1992, the Board also declined to 
reopen the claim.  The appellant subsequently appealed this 
decision to the Court of Appeals for Veterans Claims (CAVC) 
(previously known as the United States Court of Veteran's 
Appeals).

By single judge memorandum decision dated May 1993, the CAVC 
determined that the appellant had submitted evidence 
sufficient to reopen his claim.  Therefore, the CAVC vacated 
the Board's April 1992 decision and remanded the claim to the 
Board for additional development and adjudication on the 
merits.  The Board remanded the case in December 1993, in 
March 1995, in March 1996, and in August 1997.  In June 1999, 
the Board issued a decision denying the claim on the merits.  
The appellant subsequently appealed this decision to the 
CAVC.

By single judge decision dated on September 8, 2000, the CAVC 
upheld the Board's denial and entered an order affirming the 
Board's June 1999 decision.  On October 19, 2000, the Court 
entered judgment in the case.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  Thereafter, the Court recalled the 
October 19, 2000 judgment in a February 2001 decision 
requesting briefing as to the applicability of the VCAA.  In 
May 2001, the parties filed a Joint Motion for Remand and to 
Stay Proceedings to allow the Board consider the claim under 
the revised laws.  In September 2001, the Court vacated the 
Board's June 1999 decision pursuant to the Secretary's 
unopposed joint motion for remand requesting reconsideration 
of the claim.

Thereafter, the Board deferred adjudication of the claim 
pending further development pursuant to its authority under 
38 C.F.R. § 19.9(a)(2).  In December 2002, the Board denied 
the claim on the merits, and the appellant appealed this 
decision to the CAVC.  Subsequently, the United States Court 
of Appeals for the Federal Circuit invalidated the portion of 
38 C.F.R. § 19.9(a)(2) which authorized the Board to review 
evidence not initially considered by the RO without obtaining 
a waiver of review from the claimant.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  In August 2003, the parties filed a 
Motion for Remand and to Stay Proceedings to allow the Board 
to consider the impact of the DAV decision.  In September 
2003, the CAVC vacated the Board's December 2002 decision 
pursuant to the terms of the parties' joint motion for 
remand.  The Board remanded the claim to the RO in April 2004 
for review of the evidence obtained by the Board.  The RO has 
reviewed the evidence, issued a Supplemental Statement of the 
Case (SSOC) denying the claim, and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  A rating decision in June 1987 denied service connection 
for a nervous disorder on the basis that new and material 
evidence had not been presented to reopen the appellant's 
claim.  The appellant was notified of that determination and 
did not appeal.

2.  Evidence added to the record since June 1987 is not 
cumulative or redundant of that previously of record and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  This case is not so complex or controversial that an 
additional opinion by an independent medical expert is 
needed.

4.  The appellant does not have a chronic acquired 
psychiatric disorder; he has a personality disorder.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final, unappealed 
rating decision in June 1987 that denied service connection 
for a nervous disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2003).

2.  The criteria for requesting an opinion from an 
independent medical expert are not met.  38 U.S.C.A. §§ 5107, 
5109 (West 2002); 38 C.F.R. §§ 3.159, 20.901, 20.902 (2003).

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As noted in the Introduction, the provisions of the VCAA 
became effective during the pendency of this appeal.  Among 
other things, this law requires VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  VA has enacted regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered in 1989, 
and has been subject to Board remand orders dated December 
1993, March 1995, March 1996, August 1997, and April 2004.  
Since the initial AOJ determination, the veteran has been 
provided a Statement of the Case (SOC) and multiple SSOC's 
advising him of the evidence obtained and reviewed, the legal 
standards applicable to the claim, and the Reasons and Bases 
for the denial  

On October 17, 2002, Board provided the veteran a VCAA letter 
notifying him of the relative duties on the part of VA and 
himself in developing the claim.  This letter included 
sections entitled "VA's Duty to Notify You," "VA's Duty to 
Assist You," "VA's Responsibility," "Your 
Responsibility," "What Information We Have Obtained," 
"What Information You Should Obtain," and "When and Where 
Do You Send the Information or Evidence."  This letter 
specifically informed the veteran to "inform us of any 
additional evidence and/or information pertinent to your 
claim on appeal which is not listed above."  The Board 
further delineated for the veteran the evidence and/or 
information deemed necessary to substantiate the dispositive 
issue on appeal as follows: 

"You bear the responsibility of establishing 
the existence of a currently diagnosed 
psychiatric disability which was incurred in 
or aggravated by active service."

On April 28, 2004, the RO sent the veteran another VCAA 
letter.  Based upon the above, the Board finds that VA has 
satisfied the duty to notify content requirements of both 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has been represented by an 
attorney who has assisted him in prosecuting the case.  The 
dispositive issue concerns whether the veteran manifests a 
currently diagnosed psychiatric disability.  As noted in the 
veteran's October 2003 Brief in Support of Claim, the veteran 
"has been attempting to procure additional evidence 
concerning his psychiatric disorder."  The Board has 
articulated in numerous decisions its determination on this 
question, and the veteran's attorney has had benefit of 
review of the Board's Reasons and Bases to cure the 
deficiencies of opinion cited by the Board.  After the 
Board's December 2002 decision, the veteran's attorney 
presented to the CAVC an additional statement/opinion in 
support of the veteran's claim which specifically addressed a 
deficiency noted by the Board in the December 2002 decision.  
It is obvious from the record that the veteran and his 
attorney are aware of the evidence and/or information 
necessary to substantiate the claim, and have had ample time 
and opportunity to present such evidence.  The record 
contains 4 volumes of records covering thirty years' worth of 
mental health treatment with opinions obtained by both the 
Board and the appellant.  The fact that a claimant is 
ultimately unsuccessful in establishing entitlement to a VA 
benefit does not equate to an error on VA's part in 
developing the case.  In briefing to the CAVC, the appellant 
has not alleged any harmful error occurring as a result of 
the post-adjudicatory VCAA letter.  The Board finds that any 
defect with respect to the VCAA timing requirement in this 
case would be harmless error.  See 38 C.F.R. § 20.1102 (2003) 
(an error or defect by the Board which does not affect the 
merits of the issue or the substantive rights of a claimant 
will be considered harmless error and not a basis for 
vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the appellant's service medical records, his claims 
information from the Social Security Administration (SSA), 
and all VA clinical records identified by the appellant as 
relevant to his claim on appeal.  The appellant has not 
identified any additional records which may be in the 
possession of a federal agency.  The provisions of 
38 U.S.C.A. § 5103A(c), therefore, have been satisfied.  VA 
has also obtained all private records identified by the 
appellant as relevant to his claim on appeal, to include 
repeat attempts by the Board to obtain all clinical records 
from Dr. Kazaglias to better evaluate the relative weight and 
strength to assign to his opinion supportive of the 
appellant's claim.  See VA Form 119 (Report of Contact) dated 
September 26, 2002.  There are no outstanding requests to 
obtain any further private medical and/or other evidence, and 
the requirements of 38 U.S.C.A. § 5103A(b) have also been 
met.  See VA Form 119 (Report of Contact) dated August 20, 
2002.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  The record is replete with medical 
treatment records that reflect varying assessments as to 
whether or not the appellant manifests an acquired 
psychiatric disorder and/or personality disorder.  As 
necessary to make a decision on the claim, the RO obtained 
opinion from a psychiatrist at the University of South 
Carolina Medical School, on behalf of VA, in December 1996 
(with an addendum in September 1997) in an attempt to clarify 
the proper diagnosis.  This opinion was based upon an 
extensive review of the claims folder as meticulously 
detailed in the December 1996 examination report and the 
September 1997 addendum.  Clearly, this examination report is 
adequate for rating purposes.  38 C.F.R. § 4.2 (2002).

During the appeal period, the appellant, via his 
representatives of record, has repeatedly argued that VA 
should seek additional opinion from an independent medical 
expert (IME).  However, neither the appellant nor his 
representative has identified any substantive deficiencies in 
the December 1996 examination report with addendum other than 
their disagreement with the ultimate conclusion.  There has 
been no argument that the questions posed to the examiner 
were biased in any way.  The Board finds that the examiner's 
opinion is clear, unequivocal, and well reasoned.  This 
examination report is based on a thorough review of the 
medical records in this case which distinguishes contrary 
opinions and references pertinent evidence contained in the 
file.  Furthermore, this examiner is not affiliated with VA 
other than receiving compensation for providing an objective 
opinion, one way or the other, as to the proper diagnosis. 

The appellant has since supplemented the record with opinion 
from a private medical examiner, Dr. Kazaglias, as well as 
his curriculum vitae.  An October 2003 supplemental statement 
from Dr. Kazaglias clarifies the evidence reviewed in 
arriving at his opinion.  This raises the question as to 
whether additional medical opinion, to include an IME, is 
necessary to decide the claim.  In light of the previous 
requests for an IME opinion, the Board has thoroughly 
reviewed the opinion by Dr. Kazaglias, his curriculum vitae 
and the clinical records supporting the underlying diagnosis 
and conclusion.  The Board has also re-reviewed the medical 
evidence and opinions of record.  As more fully addressed in 
the Reasons and Basis portion of this decision, the Board 
finds that the opinion by Dr. Kazaglias is of insufficient 
weight and probative value as to warrant obtaining any 
further medical opinion, to include an IME.  The Board is of 
the opinion that this case is not so complex or controversial 
that an additional IME opinion is needed.  The Board further 
finds that no reasonable possibility exists that any further 
development is necessary to substantiate the claim.

II.  Jurisdiction

By a decision in November 1976, the Board denied a claim for 
service connection for a psychiatric disorder on the basis 
that the appellant manifested a psychiatric disorder prior to 
his entrance into service, and that such disorder was not 
aggravated therein.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100(a) (2003).  
Thereafter, the appellant's attempts to reopen his claim were 
unsuccessful on several occasions, most recently by an 
unappealed RO rating decision in June 1987.  That decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 20.302, 20.1103 (2003).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

In connection with the current appeal, the appellant 
submitted a July 1989 letter from Dr. John P. Taylor which 
opined that the appellant manifested a nervous condition 
which pre-existed service and had worsened during service due 
to him being unable to take his medication.  In May 1993, the 
Court determined that this opinion, which must be presumed to 
be credible and true for purposes of determining whether the 
evidence is new and material in order to reopen the 
appellant's claim, was sufficient to reopen the claim.  The 
Board, therefore, reopens the claim for review on the merits.

III.  Factual background

The appellant served on active duty from May 12 to June 8, 
1970.  His enlistment examination, conducted in January 1970, 
revealed his admission of a pre-service history of "NERVOUS 
TROUBLE OF ANY SORT" which the examiner described as 
"anxiety mild."  His mental status examination indicated a 
"NORMAL" clinical evaluation of his psychiatric status, and 
he was deemed qualified for enlistment or induction.  He 
entered active duty on May 12, 1970 and three days later, on 
May 15, 1970, a clinic record recorded that the appellant had 
sought psychiatric treatment in the time period between his 
enlistment examination and entrance into active duty.  The 
clinic note recorded this history as follows:

"Airman has severe nervous conditions.  Has 
been under care of psychiatrist for a period 
of 3 months.  Has been and is now presently 
taking Phenobarbital 1/2 gr every day.  Please 
evaluate for G.M.s."

A clinic note dated three days later, on May 18, 1970, 
recorded the appellant's complaint of "nerves" and report 
that a letter from his private physician had been placed in 
his file stating that he should take Phenobarbital three 
times a day for his nerves.

Associated with the service medical records are letters from 
two private physicians.  One letter, dated April 29, 1970, 
from L. H. Taylor, Jr., M.D., whose letterhead identifies his 
specialty in general and thoracic surgery, stated as follows:

"This is to certify that [the appellant] 
has been under treatment, by us, over a 
period of several years for a nervous 
complaint.  He has been on [P]henobarbital, 
gr. 1/2, one or two a day which seems to take 
care of this situation.  We feel that it 
should probably be continued."

A May 18, 1970 letter from John P. Taylor, M.D., whose 
letterhead identifies him as an associate with Psychiatric 
Associates in Greenville, South Carolina, stated as follows:

"[THE APPELLANT] HAS BEEN UNDER MY CARE.  I 
HAVE SEEN HIM APPROXIMATELY TWO TO THREE 
VISITS, ALL RELATING TO ANXIETY IN 
CONNECTION WITH HIS FAMILY SITUATION.  AT 
THE PRESENT TIME HE IS TAKING ONLY VALIUM 5 
MG, ONE H.S.  I HAVE SEEN NO EVIDENCE OF ANY 
SEVERE MENTAL DISORDER IN THIS INDIVIDUAL, 
AND FEEL THAT HE IS FIT FOR SERVICE AND 
SHOULD BE A CREDIT TO THE SERVICE."

On May 18, 1970, the appellant was seen at the mental hygiene 
clinic (MHC) at which time a medical discharge was 
recommended based on a diagnosis of psychoneurotic anxiety 
reaction.  A May 19, 1970 consultation report includes the 
following findings and conclusions:

[The appellant] was seen at Ment Hyg Svc 18 
May 70.  He was referred by the base 
dispensary and by his squadron.  The note 
accompanying him from his squadron stated that 
he is extremely nervous in the early stages of 
basic training and despite intensive 
counseling has had continuing poor 
performance.  His family history is unstable.  
His father has received extensive psychiatric 
treatment in a veteran's hospital in South 
Carolina.  [The appellant] has been under 
psychiatric treatment as noted in letters from 
his private physicians in his medical record 
since he was 8 years old.  His chronic anxiety 
has been so crippling he has been unable to 
stay in school or function effectively at 
work.  During this examination he was a 
moderately agitated individual who did not 
demonstrate sufficient emotional strength to 
continue in basic training.

Diagnosis:  (300.0) Psychoneurotic anxiety 
reaction, chronic, moderately severe; 
manifested by extreme nervousness, poor 
performance in training and moderate 
agitation.  LOD: No, EPTS.  Impairment-marked 
for military service.

Recommend that he be given a medical 
discharge.  Further strongly recommend that he 
seek continuing psychiatric treatment when he 
returns to civilian life.

A separation examination was conducted on May 21, 1970 at 
which time the veteran reported having difficulty adjusting 
to high school because the work was "over my head" and that 
he had had his life insurance cancelled because of his 
prescription for Phenobarbital.  The examiner adopted the 
findings of the prior examiner and opined that the 
appellant's psychoneurotic anxiety reaction existed "prior 
to entry into service and has not been aggravated by service 
beyond the normal progression of the disease."  A Medical 
Board, convened June 4, 1970, accepted the findings of the 
previous examiners, finding that the appellant's moderately 
severe chronic anxiety reaction existed prior to service and 
was not permanently aggravated by service.  It was further 
commented that the chronic psychiatric condition may be 
progressive and made the appellant a poor risk for continued 
military service.  The appellant's separation from service 
was effective June 8, 1970.

In April 1974, the appellant was hospitalized at Marshall 
Pickens Hospital (part of the Greenville Hospital System) 
precipitated by feelings stemming from emotional difficulties 
which he felt required intervention.  His past history 
included treatment by Dr. Taylor in approximately January 
1970 concerning his possibly making obscene phone calls with 
a diagnostic impression of immature personality.  It was also 
noted that he had previously been hospitalized at GGH for 
nerves and symptoms of epilepsy by Dr. L.H. Taylor in 1959.  
It was also noted that he had been prescribed Phenodilantin 
and Phenobarbital for questionable seizure disorder.  Mayo 
Rabon. M.D., admitted the appellant with a diagnostic 
impression of marital maladjustment, immature personality and 
consideration of a diagnosis of simple type schizophrenia.  
His psychological testing revealed the following assessment:

The patient's performance on the Personality 
Screening Index is suggestive of an individual 
who manifests a characteriological disorder of 
the inadequate type.  His results suggest his 
behavior pattern to be one which is 
characterized by ineffectual responses to 
emotional, social, intellectual, and physical 
demands.  Although he appears neither 
physically nor mentally deficient, he does 
manifest inadaptability, ineptness, poor 
judgement, social instability, and lack of 
physical and emotional stamina.

Following an approximate 7-month period of hospitalization 
and observation, the appellant was discharged with a 
diagnosis of inadequate personality.  In the discharge 
summary, Dr. Rabon noted "[d]uring his hospitalization, it 
was some suspicion that this might be a schizophrenic 
disorder although psychological testing does indicate a 
personality disorder."  A subsequent treatment record noted 
that a question existed as to whether the appellant was manic 
or schizophrenic.

The appellant was hospitalized at a VA facility in December 
1975 for treatment of a pilonidal cyst.  The summary of that 
hospitalization does not mention any psychiatric complaints 
or any pertinent abnormal clinical findings or diagnoses.  
His clinical records reveal that he given a prescription of 
Valium in February 1976, but there is no reference as to the 
condition being treated.  He was again hospitalized at a VA 
facility in September 1976 for surgery for a recurrent 
pilonidal cyst.  This hospitalization record did note the 
appellant's "extreme anxiety" "to the point of being 
uncooperative."  His history prior to hospitalization 
included a "very anxious personality" with prescribed 
medications that included Valium, 5 mg., two to three times 
per day.  His nervous condition resolved during the course of 
hospitalization by prescription of Librium, 25 mgs. every 4 
hours.  He was discharged with a prescription of Librium, but 
no formal diagnosis of psychiatric disorder was given.

A personal hearing was held before the Board in January 1978 
at which time the appellant testified to treatment for a 
nervous condition by Dr. L.H. Taylor since the age of 8.  He 
described pre-service symptoms of hand shaking and 
nervousness for which he was prescribed Phenobarbital, three 
times per day.  He denied having any difficulties with 
schoolwork or participating in events and activities during 
high school.  Essentially, he described himself as an 
"average young man" with no trouble whatsoever while taking 
Phenobarbital.  On entrance into service, he was unaccustomed 
to being shouted at and was prevented from taking his 
Phenobarbital as needed.  He was unable to keep up with basic 
training requirements, and became nervous and scared.  He 
recalled passing out on two occasions.  He believed that he 
has needlessly suffered in service, and felt that his 
condition had worsened.  Post-service, his Phenobarbital 
prescription has been changed to a combination of Valium and 
Librium.  It was argued, essentially, that his pre-existing 
nervous disorder underwent a permanent increase in severity 
during service beyond that to be expected due to the natural 
progress of the disorder.

The appellant's VA clinical records are negative for a 
diagnosis of an acquired psychiatric disorder in 1978.  
However, a July 1978 clinical record noted the appellant's 
report of being in receipt of a 10 percent service connected 
rating for "nerves" for which he had not received any 
recent treatment nor desired treatment.

In pertinent part, the record next contains a letter from 
William H. Thames, M.D., to The American Red Cross, dated 
February 9, 1979, which stated as follows:

We have no records to indicate [the 
appellant's] nervous condition during his stay 
in the armed services.

He has been treated by us in the past years 
for various reasons.  In December 1970, we 
treated him for abscess over the eye.  Our 
records show that he was treated for a 
depressive state in August, 1973.  He was 
taking Valium at that time.

It seems that he has had emotional problems 
through the years.  We saw him on March 18, 
1978, in our office, at which time he stated 
that he was treated at the VA clinic on 
several occasions.  He had several surgeries 
for Pilonidal Cyst and Fistula done in 1976, 
and 1977.  We have no other records of a 
nervous condition.  In 1974, his records were 
sent to the Family Practice Center.

The veteran's VA clinical records in 1979 include a February 
1979 reference to the veteran being a "problem in many 
ways" and "very dramatic."  In September 1979, an examiner 
noted that the appellant voiced numerous complaints of pain 
and bleeding all over related to Pilonidal Cysts.  He was 
noted to be manifesting obvious "hypochondriacal whispering 
type oratory" and assessments of "immature moderate 
personality" and "anxiety neurosis" were offered.  In 
October 1979, an examiner offered a diagnosis of 
"hyprochonriasis - Acne."   

The appellant's clinical records from Greenville MHC includes 
a March 1981 notation of symptoms of headaches and depression 
with diagnoses of depressive neuroses and obsessive 
compulsive personality.  In June 1981, an examiner noted the 
appellant's dependency and obsessive traits and indicated 
that the appellant's obsession with VA benefits "seems to 
have shifted into the paranoid spectrum" and he needed 
antipsychotic medication.  An August 1981 letter from Robert 
Alexander Wilson, M.D., referred to treatment of sebaceous 
cyst and recurrent headaches.

In August 1981, the appellant underwent neuropsychiatric 
examination by James P. Page, M.D.  Incidentally, Dr. Page's 
letterhead identifies himself as an associate of Dr. John P. 
Taylor at Psychiatric Associates, P.C.  A summary of the 
appellant's psychiatric history was essentially similar as 
previously described.  Following mental status examination, 
Dr. Page offered a diagnosis of latent schizophrenia or 
borderline personality.  Dr. Page offered the following 
summary of his findings:

[The appellant] is a young man who has had 
emotional difficulties for approximately 1/3 
of his life.  Superficially he seems to have 
an intact personality and an indepth reveals 
disorganization, ambivalence and concreteness 
along with a pervasive paranoia and reactive 
grandiosity.  I believe these characteristics 
fit in the diagnostic and statistical manual 
classification of latent schizophrenia or 
borderline personality.  Patient's place in 
these categories are not the typical 
personality disorders but often develop 
psychotic episodes, major depressive features 
or symptoms of anxiety.  The prognosis is only 
fair.  [The appellant's] activities and 
interests are markedly restricted and affected 
by his emotional state.

In November 1981, the appellant's clinical records from 
Greenville MHC recorded the appellant's statement that he 
needed "a good head doctor who can get me disability that I 
deserve."

In September 1983, the appellant underwent a disability 
evaluation by Geera DeSai, M.D.  He reported a long-term 
history of nerve problems and being placed on Phenobarbital 
for seizures.  He complained of multiple physical problems 
with pain.  He had a stuttering problem when placed under 
stress which he recalled having as a child.  Dr. Geera 
indicated that the appellant was moderately to severely 
restricted and constricted in his activities and interests.  
He had an affect of extreme depression with anxiety.  He had 
a need to continue psychiatric treatment, and was not a 
candidate for any gainful employment.  However, Dr. Geera did 
not offer a psychiatric diagnosis.   

In May 1984, the appellant underwent a psychological 
evaluation by David Price, Ph. D.  His testing involved the 
Bender Gestalt Visual Motor Test, Wechsler Adult Intelligence 
Scale - Revised (WAIS-R), Minnesota Multi-Phasic Personality 
Inventory (MMPI), and the reading section of the Wide Range 
Achievement Test.  Dr. Price noted that, on all testing, the 
appellant appeared to minimize his efforts and that 
psychological test data probably underestimated his true 
abilities.  The appellant's performance on the MMPI was 
determined to be "invalid and resulted in a profile that 
[was] usually interpreted as someone trying to present 
themselves in a most unfavorable light or 'faking bad.'"  It 
was also noted that the results should be interpreted as 
"someone trying to exaggerate their symptoms.  Dr. Price 
offered the following summary:

[The appellant] is currently unemployed and 
lives independently but spends much time with 
his parents.  He reported at the present time 
he had no income and was not receiving any 
disability payments.  He has a very poor work 
history and has not been employed in 6 years.  
He has had numerous hospitalizations in the 
past for treatment of sebaceous cysts, six 
psychiatric hospitalizations, various legal 
problems.  His test results indicated that he 
was trying to present himself in the most 
unfavorable light and was operating within the 
upper end of the borderline range of 
intelligence.  This is a lower intellectual 
estimate that he achieved in previous testing.  
[The appellant] is capable of handling his own 
funds and satisfactorily doing arithmetical 
calculations.  He is able to read in 
acceptable level, understands verbal material, 
and take proper care of his safety and 
hygiene.  [The appellant] appears to be 
obsessed with the idea of establishing his 
disability and brooding over the injustices 
done in the past in his denial of such.  This 
obsession has prevented him from seeking 
employment.  He attributes his inability to 
work to his medical discharge from the Air 
Force after 30 days, his sebaceous cysts which 
he reports periodically rupture, and various 
other somatic and psychiatric complaints.  
[The appellant] appears to be capable of 
seeking some type of employment and profiting 
from training.  However, the problem seems to 
be in motivating him to do so.

In December 1985, the appellant underwent psychiatric 
evaluation by Mario Galvarino, M.D., for disability 
evaluation purposes.  In a summary of the appellant's 
psychiatric history, Dr. Galvarino noted that the appellant 
"does have a longstanding history of schizophrenia with 
several treatments in the past."  This reported history 
included a hospitalization in 1974 for psychiatric treatment 
due to hearing command voices, and being very depressed.  His 
mental status examination was significant for disheveled 
appearance, tenuous reality testing, delusions of 
persecution, ideas of reference and some blocking and 
disconnection with speech and communication.  The appellant 
claimed to have a desire to work but reported that no company 
would hire him due to his psychiatric disability.  Dr. 
Galvarino offered a diagnosis of chronic, paranoid type 
schizophrenia in partial remission.  Dr. Galvarino also 
offered the following summary:

I believe that [the appellant] does have a 
schizophrenia.  He has had schizophrenic 
process for years.  He has been able though to 
function pretty well until the last year or 
so.  For the last year he has become 
progressively worse and I don't believe he can 
handle at all any stress posed by a job.

A February 1986 interview of the appellant's mother, 
conducted by an SSA disability examiner, revealed her 
observation that the appellant was extremely nervous and 
unable to work.

A November 1988 letter from W.T. Westmoreland, M.D., noted 
treatment by the appellant on three occasions with monthly 
counseling at Greenville MHC.  Dr. Westmoreland provided 
opinion that the appellant was not considered psychiatrically 
disabled but rather unmotivated to work.  Dr. Westmoreland 
offered a diagnosis of mixed personality disorder with strong 
narcissistic traits, and offered the following prognosis:

Prognosis:  Very poor.  He feels entitled to 
being supported by society, has a precedent in 
his family and has no insight.  Expect dogged 
persistence per disability and possibly 
exaggeration of symptoms when confronted with 
truth.

The appellant's subsequent clinical records from Greenville 
MHC note diagnoses of histrionic personality disorder, 
obsessive-compulsive personality, mild bipolar disorder 
flavor with grandiosity (but more likely defense mechanism 
against inadequacy with paranoid features) and narcissistic 
personality disorder.  Among the observations was his 
"deep" or "high" sense of entitlement, interpersonal 
exploitation and rage reaction to criticism.

In July 1989, Dr. J. P. Taylor wrote the following opinion in 
support of the appellant's claim: 

[The appellant] was previously under my 
psychiatric care.  It is my professional 
opinion that [the appellant's] nervous 
condition was worsened while serving in active 
duty with the U.S. Air Force, due to his not 
being able to take medication.

In May 1990, the veteran appeared and testified before the 
RO.  He admitted to pre-service symptoms which included 
nervousness, shakiness, quivering, anxiety, stress and bouts 
of depression.  His symptoms had been controlled pretty well 
with Phenobarbital.  He denied a family history of nervous 
problems as well as any difficulties during high school.  He 
lost control of his medication upon entering service at which 
time his symptoms because worse.  He was unable to function 
without his medication, and believed that the military had 
been vindictive in not allowing him to continue his 
Phenobarbital treatment.  He felt that his psychiatric 
symptoms had progressed in service.  He testified to his 
belief that, had he been given his medication as prescribed, 
he would have been able to continue in military service.  He 
also noted that he was disqualified from ever re-entering 
service.  He further reported being in receipt of SSA 
benefits.

The appellant's clinical records from Greenville MHC note a 
diagnostic impression of narcissist personality disorder in 
March and August 1990.

In April 1991, a personal hearing was conducted before the 
Board at the RO.  The appellant submitted a copy of an ACLU 
handbook on the rights of appellants, including a column from 
Jack Anderson, and an audiocassette recording of an ABC 20/20 
broadcast from October 1987, as well as recorded commentary 
by himself.  He testified essentially as before, indicating 
that, when he entered onto active duty, his medication, 
Phenobarbital was taken from him and he was not allowed to 
take it.  He stated that "my hands used to shake and quiver 
just like this, but now I have body jerk motions where-that 
last about 10 to 15 seconds."  He reported that his physician 
had discontinued his Phenobarbital several years previously 
and he had developed the body jerking thereafter.

A VA compensation psychiatric examination was conducted in 
May 1994.  The examiner reported the appellant's contention 
that his nervous condition worsened during the 28 days of his 
active service because his medication was withheld from him.  
He noted specifically that he was taking Phenobarbital for 
anxiety and tremor prior to service and that since his 
separation he had continued to have problems with anxiety.  
The only psychiatric diagnosis assigned was personality 
disorder.  The examiner also offered the following 
commentary:

[The appellant] admits that he had trouble 
with his nerves for a long time before 
entering the Service, and was getting treated 
with "nerve medication" that was 
Phenobarbital.  He was only in the Service for 
less than one month.  The difficulties that he 
has experienced after his time in the Service 
are consistent with personality disorder.  I 
see no evidence of other psychiatric 
difficulties at this time.

The appellant testified before the RO again in June 1995.  He 
admitted to pre-service treatment for nervousness with 
quivering and shaking of the hands.  He reported that he was 
thought to be epileptic and placed on Phenobarbital.  
However, he was never given a clear diagnosis of a neurologic 
disorder.  He continued on his medication as it more or less 
controlled his symptoms.  He denied anything more than 
average problems prior to his entrance into service.  He also 
denied a pre-service history of syncopal episodes.  Prior to 
induction, he alerted military physicians of his need to 
continue medication and presented them letters from his 
personal physicians.  His problems with nervousness first 
began at boot camp when he was prevented from taking his 
medication as prescribed.  His shakiness returned along with 
paranoid thoughts and several instances of syncope.  He was 
forced to leave service, and recalled his private physician's 
opinion that his withdrawal from medication could have caused 
"severe damage."  He was started back on his medication, 
but his overall condition had worsened since his entrance 
into service. 

The appellant's subsequent clinical records from the 
Greenville Hospital System do not refer to psychiatric 
treatment.

In December 1996, another VA psychiatric compensation 
examination was conducted.  The examiner indicated that he 
had reviewed the record and stated that the appellant is very 
focused in a 28-year battle with VA over receiving 
compensation for a service-connected disability for mental 
disorders.  The appellant had been taking medication since 
the time he was 8 years old, Phenobarbital, for "control of 
seizures and epilepsy" along with helping out with his 
nerves.  This was given to him by Dr. L. H. Taylor, a letter 
from whom was in his records.  The medication was denied to 
him during the two-month period that he was in the Air Force 
in 1970, but he suffered fainting spells and anxiety because 
of this, and due to a re-enlistment code, he has been unable 
to find substantial work, and this helped ruin his 
relationships.  The appellant also made statements such as 
"If I get service-connected disability, I could go on with my 
life," "I could have a better lifestyle," and "It is what I 
am entitled to."

After examining the appellant, the examiner assigned no Axis 
I diagnosis, but assigned an Axis II diagnosis of personality 
disorder, not otherwise specified (NOS), borderline and 
narcissistic traits.  The examiner also offered the following 
commentary:

Essentially, I can find no evidence of 
expressed opinion other that the patient 
seemed to be suffering from a personality 
disorder prior to him entering the service.  
Coming from an abusive family and having a 
father with his own psychiatric difficulties 
is what has made the patient's childhood and 
adolescence quite difficult which he agrees 
with by his own admission.  Dr. L. H. Taylor 
was not a psychiatrist but a surgeon who 
describes treating the patient with 
phenobarbital for a nervous condition, but by 
his own admission, the patient said it was 
also for his hands shaking and that maybe he 
has seizures or epilepsy.  Even if the patient 
did have a verifiable anxiety disorder prior 
to entering the service, I would be of the 
opinion that two months in the service would 
not have had the traumatic effect that the 
patient feels that it did when he was in 
there.

Certainly, individuals with personality 
disorders have difficulty adjusting to the 
service, and the patient seems to be an 
individual with such difficulties.  There have 
been multiple psychiatric evaluations of this 
individual.  All of them have a strong flavor 
of a personality disorder and not an Axis I 
diagnosis in this man.  I question whether the 
patient's life would truly be better if he no 
longer had this vendetta against the VA to 
work for on a day by day basis.  When I asked 
him why he has not gone on with his life his 
quote was "I believe in it."  An individual 
who puts all of his aspects and hopes on one 
condition for such a long period of time would 
certainly be considered as having strong 
traits of a personality disorder.  If the 
patient had had symptoms of post- traumatic 
stress disorder, one could make an argument 
that this may have occurred during his period 
in the service and that this has continued to 
affect him years afterwards.  Personality 
disorders, by definition, are formed in 
adolescence and have a chronic course which, 
in my opinion, his two months in the service 
had very little impact on.  I would still 
question that if he had an anxiety disorder, 
that his two months in the service had 
impacted it to the degree that the patient 
feels that it did to the point that 26 years 
later he is still focused on this one goal 
when the evidence on his repeated evaluations 
have shown otherwise.

[The appellant] is fairly disabled by his 
personality disorder.  His interactions with 
others and social adaptability are fairly 
poor.  His ability to be flexible, reliable 
and efficient also have some moderate 
problems.  Thus, I would estimate his level of 
disability for his personality disorder to be 
in the definite to considerable range.

In September 1997, the psychiatrist who examined the 
appellant in December 1996 again reviewed the record in order 
to provide the medical opinion that was previously requested.  
The psychiatrist stated that

From my record review, I would like to make a 
few comments. The first of which has to do 
with my standing.  I am being referred to in 
several places as a VA doctor.  I do not work 
for the Veterans' Administration, I work for 
the University at South Carolina School of 
Medicine and although I am compensated for my 
time I am compensated through the University 
and not paid directly any funds for any 
evaluation that I do.  Additionally, in the 
American Legion statement of 5/23/97, they 
state that the veteran had never had a seizure 
before since being in the Army.  That is 
incorrect, and even the veteran repeats that 
statement in his statement of 3/14/97 where he 
admits that he has had seizures but never 
while he was on medication.  Of note, in that 
same statement, the veteran discusses his 
difficulties that he has encountered including 
guilt, dreams, depression and suicide.  There 
is nothing made or no complaints made or any 
psychosis or psychotic disorder that would be 
related to schizophrenia which he seems to be 
contesting as his psychiatric diagnosis.  As 
in my previous evaluation, I have stated that 
the veteran has had multiple psychiatric 
diagnoses in the past and that I am aware that 
it must be confusing for both the veteran and 
others reviewing his file to come to an 
accurate opinion.  It is certainly truthful 
that Psychiatry and psychiatric terms have 
changed drastically over the past 25 years and 
what may have been used as one term 25 years 
ago is now non-existent and vice versa.  I 
think if one looks at the veteran's entire 
record they would see overwhelmingly that he 
had been diagnosed on multiple occasions with 
personality disorders and not with an Axis I 
diagnosis such as schizophrenia.  Dr. Taylor 
in 1975 called it immature personality.  In 
1974, a psychological testing "ineffectual 
response to emotional, social, intellectual 
and physical demands".  His diagnosis of 
personality disorders were again confirmed in 
1979 by Dr. Jones and Dr. Ellison and again in 
1981 by Dr. Page.  One point which may be 
confusing to the veteran and others reviewing 
is file is that Dr. Page diagnosed him with 
latent schizophrenia.  Latent schizophrenia is 
now considered borderline personality 
disorder.  This would be one of those terms 
that is no longer used and did not refer to a 
process of schizophrenia as we would use 
today. ... In fact of the literally dozens of 
evaluations that the veteran has had there is 
only one that I find in the record from Dr. 
Galvono in 1985 which diagnosed him with 
schizophrenia.  Of note, in her records, she 
states that he had a long history of 
schizophrenia and I believe this to be 
incorrect.  I can not find in his records that 
he had a long history of schizophrenia.  What 
I find in his records is a long history of a 
personality disorder.  The fact that he has 
been so vigilant in his pursuance of 
compensation over the past 25 years would 
probably be more diagnostic for personality 
disorder than any other piece of evidence.  
This would not be characteristic of a petient 
[sic] with schizophrenia at all.  As I stated 
in my previous evaluation, I truly believe 
that he is significantly disabled and unable 
to function well in society [by] that this 
longstanding and chronic problem is due to a 
personality disorder which as I stated in 
12/96 was I believe to be personality disorder 
NOS.  I disagree with statements that are made 
throughout the record that he never had any 
problems prior to entering the service.  He 
made statements to me in my previous 
evaluation about difficulties with his father 
and growing up which show otherwise. In 
conclusion, Psychiatry is an ever changing 
field but I think if one looks at the record 
of the 25 years and the quality of the 
individuals who have examined the veteran over 
that time, in particular, including Dr. 
Ellison and Dr. Mullin, who are both well 
respected in the up state for their clinical 
knowledge, I think it is clear that one sees a 
history of a significant and severe 
personality disorder and not that of an Axis I 
diagnosis.  Thus [the] diagnostic impression 
remains:

AXIS I.		No diagnosis
AXIS II.	Personality disorder NOS
AXIS III.	Hypertension
AXIS IV.	Problems with primary support 
system.
AXIS V.	GAF-41.

On July 11, 2001, the appellant began treatment with Jon C. 
Kazaglias, M.D., who is the Director of Genesis Behavioral 
HealthCare.  The appellant's progress notes, which are 
indecipherable in part, reveals his history of psychiatric 
treatment by Drs. Taylor and Greenville MHC with medications 
which included Prozac, Serzone, Phenobarbital and Dilantin.  
He was hospitalized in 1973 for depression.  It was noted 
that he was "very obsessive" about his VA claim.  On page 
4, it appears that Dr. Kazaglias offered a diagnosis of 
personality disorder "Dx - personality disorder." (emphasis 
original).  

In February 2002, the Board received a letter from Dr. 
Kazaglias which provided the following opinion in support of 
the appellant's claim on appeal:

[The veteran] has been my care since 7/11/2001 
at our Easley, South Carolina office.  He had 
come in with the following complaints chronic 
feelings of despair, hopelessness, 
helplessness, frustration and feeling of being 
persecuted.  He had explain his history of 
joining the Air Force on may 12th 1970 and 
discharged from the service on about June 8th 
1970 and at that time found medically unfit to 
serve in the Air Force and per his DD 214 he 
is also unable to ever re-enlisted in any 
military branch.  He had been treated for 
immature personality and later for Latent 
Schizophrenia which had been reported on his 
intake to the military and that once he was 
taken of his daily medication of Dilantin.  He 
reports that he did fairly well then started 
to become "nervous and had difficulty coping 
and subsequently after medical review was 
eventually discharged from the service.  This 
in itself is the main fore to which [the 
veteran] bases his claims to psychiatric and 
emotional trauma during the course of his 
basic training he became ill and not being of 
the medication he was on prior to admission to 
the service, he declined to the point of never 
being allowed to be in the service.  A letter 
written by David Frolich, Capt, USAF, MC 
infers at his discussion that [the veteran's] 
illness has not been aggravated beyond a 
normal progression of the illness 
Psychoneurotic Anxiety Reaction.  One 
questions if this is the normal for the 
illness: why was he admitted to the service 
with a preexisting illness?  Since he was 
admitted this illness must have not prohibited 
serving in the Air Force.  What happened in 
the service that progressed this illness?  Was 
the cause not allowing taking his Dilantin?  
Did the training push his illness on?  Either 
case one must argue that the Military was in 
control of all aspects of [the veteran] at 
that time and thus their decisions on his care 
affected the future of [the appellant] and it 
seems a logical inference that since they (the 
military service) was in control of his 
healthcare and choices of said, they must be 
responsible for the outcome. 

Since [the appellant] has been under our care 
we have placed him Serzone an antidepressant 
and he has improved.  His personality is that 
of a chronic victim in the same one who has 
witnessed a severe trauma and developed a 
Prolonged Depressive Adjustment reaction 
301.10 The trauma beginning at the removal of 
his medication Dilantin upon induction into 
the service subsequently dismissal from the 
service and trying to regain his health from 
then on.  He has never been able to succeed 
from that time that has even included 
interpersonal relationships.  Since he is the 
individual and his aggressor is "The United 
States Government" he is still in the role of 
a victim as he feels the aggressor is all 
powerful as which it usually is in many legal 
situations.

His ability to find gainful employment to 
provide his well being and a functional and 
self sufficient is nil currently and for the 
conceivable future.  His history has shown 
this will not change.  Since the main center 
of change occurred in the induction and basic 
training and the main factor was controlled by 
the Air Force, they should help with his care 
and treatment as I his treating Psychiatrist 
have determined after seeing him every four 
weeks for the last 8 months.

DX.	Prolonged Depressive Adjustment Reaction 
309.10
Prolonged Post-Traumatic Disorder 309.81

Thereafter, the appellant's progress notes with Dr. Kazaglias 
includes assessments of depression, obesity, sleep apnea and 
chronic pain syndrome on July 10, 2002.

In October 2003, Dr. Kazaglias provided the following 
clarification regarding his opinion:

I provided a previous statement wherein I 
stated that [the veteran] had been under my 
care since 07/11/2001.  In that statement I 
also wrote that he has a diagnosis of 
Prolonged Depressive Adjustment Reaction 
309.10 and Prolonged Post-Traumatic Disorder.  
Everything that I wrote in that statement was 
true then and it is true now.  However, I wish 
to supplement that statement as follows:

Early in my treatment with [the veteran], his 
attorney Mr. Howell provided me with a 
substantial number of medical records relating 
to [the veteran's] prior evaluations and 
treatments.  Those records included:

?	A letter from a Mr. Louis Hammond of the 
VA Regional Office, dated 11/26/96 - 
subject: Request for SSA medical records
?	A history and physical examination by Dr. 
Mayo Rabon, dated 11/6/74
?	A psychological evaluation by Mr. Michael 
D. Smith, dated 11/5/74
?	A "Discharge summary" by Dr. Mayo 
Rabon, dated 11/15/74
?	A Psychiatric Evaluation by Dr. Kenneth 
M. Wagget, dated 3/20/81
?	A Psychological Examination by Dr. David 
Price, dated 5/4/84
?	A letter from Dr. Mario Galvarino, dated 
12/3/85
?	A letter from Dr. W.T. Westmoreland, 
dated 11/17/88
?	A Compensation and Pension Examination 
conducted by Dr. P. Swanson (first page 
only) dated 5/12/94
?	A Compensation and Pension conducted by 
Dr. J. Thornhill, dated 12/20/96

I state that I reviewed each of these items 
carefully prior to my evaluation of [the 
veteran] and the writing of my previous 
statement.  I did not rely solely on [the 
veteran's] recitation of his medical history.  
Having read the opinion of the December 12, 
2002 opinion by the Board of Veterans Appeals, 
I state that I continue to stand by my earlier 
opinion of [the veteran's] condition.

The Curriculum Vitae of Dr. Kazaglias reveals that he earned 
a Bachelor of Science in Psychology at Elmhurst College in 
1977, and a Doctor of Medicine at CETEK University, School of 
Medicine in 1983.  He performed his internship and residency 
at the William S. Hall Institute at the University of South 
Carolina in 1993.  His professional experience included his 
current position as Medical Director of Genesis Behavioral 
Health Care since January 2001, Medical Director of Adult and 
Geriatric Services at Springbrook Hospital from January 1997 
to December 2000, and Staff Psychiatrist at Piedmont Mental 
Health Services from June 1993 to December 1996.  He is a 
member of the American Medical Association, the South 
Carolina Association, the Hellenic Professional Association 
and the American Psychiatric Association.

IV.  Analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002).  A personality disorder, which is not considered a 
disease or injury within the meaning of VA laws and 
regulations, is not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2003); Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  

A veteran who served during a period of war is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability manifested in service existed 
before service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002).  Where a pre-existing 
disability is not noted upon entrance, clear and unmistakable 
evidence is required to rebut a presumption of aggravation in 
service.  VAOGCPREC 3-2003 (July 15, 2003).  

In general, a pre- existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability in service.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2003).  

However, temporary or intermittent flare- ups during service 
of a preexisting disease or injury is not considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); 38 C.F.R.  § 3.306(b) (2003).  
Where the record establishes that a disease or injury did not 
undergo a permanent increase in disability during service, 
the presumption of aggravation does not apply.  Davis v. 
Principi, 276 F.3d. 1341, 1344-45 (Fed. Cir. 2001); Maxson v. 
West, 12 Vet. App. 453, 459-60 (1999).  The presumption of 
soundness may be overcome by later medical opinion based upon 
statements made by the veteran about the pre-service history 
of his condition.  Harris v. West, 203 F.3d 1347, 1350-51 
(Fed. Cir. 2000).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2003).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The claims folder reflects that the appellant has been given 
varying psychiatric diagnoses over the years.  Prior to 
service, the appellant was treated by psychiatrist Dr. J.P. 
Taylor on three occasions for "anxiety in connection with 
his family situation, but was cleared by this psychiatrist as 
psychiatrically fit for service in a May 1970 letter.  The 
appellant was also placed on Phenobarbital by a family 
physician for "nerves" which, by the appellant's history 
and a 1974 hospitalization summary, may actually have been 
treatment for a questionable seizure disorder.  See generally 
Ford v. Gober, 10 Vet. App. 531 (1997) (noting that, 
according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1274-75 
(28th ed. 1994), Phenobarbital is a barbiturate used as a 
sedative, hypnotic, and anticonvulsant).  In service, anxiety 
reaction was listed as the disorder that pre-existed, but was 
not aggravated by, service.  Post-service, private and VA 
medical evidence reflects diagnoses of inadequate 
personality, hypochondriasis, immature personality, anxiety 
neurosis, depressive neurosis, latent schizophrenia or 
borderline personality, chronic paranoid type schizophrenia, 
mixed personality disorder with strong narcissistic traits, 
histrionic personality disorder, obsessive compulsive 
personality, mild bipolar disorder flavor with grandiosity 
(but more likely defense mechanism against inadequacy with 
paranoid features), narcissistic personality disorder, and 
personality disorder NOS with borderline and narcissistic 
traits.  Furthermore, there has been consideration as to 
whether the appellant has been manic or schizophrenic.  As 
will be addressed later in this opinion, Dr. Kazaglias 
recently offered diagnoses of personality disorder, 
depression, chronic pain syndrome, Prolonged Depressive 
Adjustment Reaction and Post-Traumatic Disorder.

In December 1996, in an attempt to reconcile the varying 
psychiatric diagnoses that were then of record, the RO 
obtained an opinion from a psychiatrist associated with the 
University of South Carolina Medical School.  In that 
examination report and in an addendum dated September 1997, 
the examiner advanced a rationale for the differing diagnoses 
in the file.  He indicated that some of the findings noted in 
the record were plainly incorrect, pointing specifically to 
comments that the appellant had not had any seizures since 
service, whereas the appellant himself had admitted that he 
had had seizures, just not when he was taking medication.  He 
also stated that, although one examiner had listed a 
diagnosis of schizophrenia-and had even noted that there was 
a long history of schizophrenia-he could find no evidence 
whatsoever of psychotic manifestations in the record to 
support such a diagnosis.  The examiner also stated that 
psychiatric nomenclature had changed during the past 25 
years, noting in particular that the diagnosis of latent 
schizophrenia that had previously been assigned was now 
considered to be borderline personality disorder.  He also 
found that, on his examination, there was no evidence of any 
manifestation of any psychiatric disorder other than 
personality disorder.  The examiner concluded that, 
considering the totality of the available medical evidence, 
it appeared clear that the proper psychiatric diagnosis at 
the time of his examination, as well as during the 
appellant's very brief period of service and through the 
years since service, was personality disorder NOS.

The Board finds that the preponderance of the medical 
evidence clearly establishes that the proper diagnosis for 
the appellant's psychiatric disorder, both now and while he 
was in service, is personality disorder.  The Board finds as 
persuasive the December 1996 opinion with addendum in 
September 1997 that personality disorder was the proper 
diagnosis.  This opinion is based upon a thorough review of 
the claims folder and provides rationale for the differing 
diagnoses in the file.  The Board also finds as persuasive 
the medical records associated with the appellant's 
approximate 7-month period of hospitalization and observation 
in 1974.  This period of hospitalization, which included 
psychological testing, arrived at a diagnosis of inadequate 
personality and ruled out a diagnosis of schizophrenia.  The 
Board further finds as persuasive the May 1984 psychological 
evaluation by David Price, Ph. D., which failed to detect an 
acquired psychiatric disorder but noted that psychological 
testing suggested that the appellant was "faking bad" or 
exaggerating symptoms.  Dr. Westmoreland corroborated this 
assessment in a November 1998 letter.  Further supporting 
this conclusion is the overwhelming assessments, in both 
private and VA clinical records, that the appellant manifests 
a personality disorder.

In so deciding, the Board takes note of argument by the 
veteran's counsel that qualified professionals disagree with 
the proper diagnosis of the appellant, and that the law 
requires the benefit of the doubt be applied in the 
appellant's favor.  The Board finds that a common thread 
underlying the diagnoses of an acquired psychiatric is the 
fact that complete review of the medical history has not been 
available.  The private and VA clinical records of file, 
which include diagnoses of anxiety neurosis, depressive 
neurosis and mild bipolar disorder flavor with grandiosity 
(but more likely defense mechanism against inadequacy with 
paranoid features), occur in the clinical setting without 
review of the extensive medical documentation of file or 
psychological testing.  The conclusion by Dr. J.P. Taylor, 
who opines that the appellant manifests an unspecified type 
of "nervous condition" aggravated in service is also not 
based upon review of the extensive medical documentation of 
record or psychological testing.  His opinion is inconsistent 
with his May 1970 assessment that the appellant was 
psychiatrically fit for service in the military.  It is also 
inconsistent with an August 1981 evaluation by his practice 
colleague, Dr. Page, who concluded that the proper diagnosis 
was of latent schizophrenia or borderline personality.

The appellant's counsel has specifically argued that the 
Board should accept the Axis I diagnoses offered by Dr. Rabon 
(Marital adjustment, Immature Personality and "Consider" 
schizophrenia, simple type), Dr. Galvarino (chronic type 
schizophrenia), Dr. Page (Latent Schizophrenia) and Dr. 
Kazaglias (Prolonged Depressive Adjustment Reaction and 
Prolonged Post-Traumatic Disorder).

The alleged "diagnoses" made by Drs. Rabon and Page do not 
support a finding that the appellant manifests an acquired 
psychiatric disorder.  The "diagnosis" of "consider" 
schizophrenia, simple type by Dr. Rabon was not a formal 
diagnosis.  Rather, it was a diagnostic impression to be 
ruled in or out during the appellant's hospitalization at 
Greenville Hospital in 1974.  This fact is quite evident in 
that, following psychological testing as well as an 
approximate 7-month period of hospitalization and 
observation, the appellant was discharged with a single 
diagnosis of inadequate personality.  Therefore, a possible 
"diagnosis" of schizophrenia was actually ruled out by Dr. 
Rabon.  The diagnosis of Latent Schizophrenia by Dr. Page is 
also not supportive of the appellant's claim.  Dr. Page 
himself refers to the diagnosis of latent schizophrenia as 
the equivalent of a diagnosis of borderline personality 
disorder.  This point was explained fully in the September 
1997 addendum to the December 1996 VA examination report as 
follows:

One point which may be confusing to the 
veteran and others reviewing is file is that 
Dr. Page diagnosed him with latent 
schizophrenia.  Latent schizophrenia is now 
considered borderline personality disorder.  
This would be one of those terms that is no 
longer used and did not refer to a process of 
schizophrenia as we would use today. 

Therefore, both Drs. Page and Rabon concluded that the 
appellant manifested a personality disorder and not an 
acquired psychiatric disorder.

The Board concurs with the assessment that Drs. Galvarino and 
Kazaglias offer competent diagnoses of an acquired 
psychiatric disorder.  However, the fact that the appellant 
has presented evidence in support of his claim does not, in 
and of itself, mandate the application of the benefit of the 
doubt rule.  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).  VA is not bound 
to accept any opinion concerning the merits of a claim, and 
has a duty to evaluate all the evidence as to weight and 
credibility.  Hayes v. Brown, 5 Vet. App. 60 (1993); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review as well as the 
relative merits of the expert's qualifications and analytical 
findings.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

A review of the December 1985 examination report of Dr. 
Galvarino reflects that the diagnosis of schizophrenia was 
based entirely upon the appellant's lay recitation of 
psychiatric symptoms and treatment.  In the examination 
report, Dr. Galvarino refers to the appellant's 
"longstanding history of schizophrenia with several 
treatments in the past."  Prior to December 1985, the record 
fails to reveal that the appellant was diagnosed or treated 
for schizophrenia.  Furthermore, the hospitalization report 
from Marshall I. Pickens Hospital in 1974 does not reference 
the appellant's complaint of hearing "command voices" as 
reported and relied upon Dr. Galvarino in his examination 
report.  This point was made in the September 1997 addendum 
wherein the examiner stated: 

... In fact of the literally dozens of 
evaluations that the veteran has had there is 
only one that I find in the record from Dr. 
Galvono in 1985 which diagnosed him with 
schizophrenia.  Of note, in her records, she 
states that he had a long history of 
schizophrenia and I believe this to be 
incorrect.  I can not find in his records that 
he had a long history of schizophrenia.  What 
I find in his records is a long history of a 
personality disorder.  The fact that he has 
been so vigilant in his pursuance of 
compensation over the past 25 years would 
probably be more diagnostic for personality 
disorder than any other piece of evidence.  
This would not be characteristic of a petient 
[sic] with schizophrenia at all.  

The Board, therefore, finds that the diagnosis rendered by 
Dr. Galvarino is not supported by the factual evidence of 
record and is analytically deficient.  The Board assigns 
little, if any, probative value regarding the diagnosis of 
schizophrenia by Dr. Galvarino in December 1985.  See 
generally Grover v. West, 12 Vet. App. 109, 112 (1999) 
(examiner reference to foot fracture in service, which was 
not shown by service medical records, not considered as 
competent).

The appellant also wants the Board to accept the diagnoses of 
Prolonged Depressive Adjustment Reaction and Post-Traumatic 
Disorder offered by Dr. Kazaglias.  The Board notes that, 
after the opinion letter received by the Board offering 
diagnoses of Prolonged Depressive Adjustment Reaction and 
Post-Traumatic Disorder, Dr. Kazaglias clinic records refers 
to assessments of depression and chronic pain syndrome 
without reference to diagnoses of Prolonged Depressive 
Adjustment Reaction and Post-Traumatic Disorder.  
Additionally, it appears to the Board that Dr. Kazaglias has 
actually diagnosed the appellant with a personality disorder.  
See July 11, 2001 Progress Note, p. 4 (Dx - personality 
disorder).  There is no explanation of record to reconcile 
these varying diagnoses offered by Dr. Kazaglias.  

The Board has closely reviewed the opinion offered by Dr. 
Kazaglias and finds inaccuracies in the factual predicates 
supporting the opinion and serious deficiencies in the 
supporting rationale for the diagnoses.  The opinion reports 
that the veteran had pre-service treatment for immature 
personality and latent schizophrenia "which had been 
reported on his intake to the military."  This is factually 
incorrect.  The opinion then reports the appellant did 
"fairly well" prior to his entrance into service, and that 
the appellant's "main center of change occurred in the 
induction and basic training."  This assessment conflicts 
with the veteran's in-service statements that his pre-service 
anxiety was "so crippling he ha[d] been unable to stay in 
school or function effectively at work."  It is unclear 
where Dr. Kazaglias came to such conclusions other than 
reciting the appellant's current version of events many years 
later.  

Dr. Kazaglias then accepts the in-service diagnosis of 
psychoneurotic anxiety reaction and questions the judgment as 
to how the conclusion could have been reached that such 
disease did not progress beyond the normal progress of the 
illness.  The claims file contains a 30-year history of 
psychiatric examination, psychological testing and even 
periods of hospital observation questioning whether the 
veteran ever manifested a psychiatric disorder.  The expert 
from the University of South Carolina provided extensive 
rationale supporting the conclusion that the appellant had 
only manifested a personality disorder.  Dr. Kazaglias' 
opinion, however, does not address the overwhelming 
assessments of record that the appellant manifests a 
personality disorder though he reviewed some of the available 
examination reports.  His opinion is analytically absent any 
explanation as to why the appellant is more appropriately 
diagnosed with an acquired psychiatric disorder rather than a 
personality disorder as he himself diagnosed the veteran with 
in July 2001.  His opinion includes no reference to the 
numerous diagnoses of personality disorder contained in 
medical records which cover almost 3 decades of treatment.  
This evidence includes: 

a) a 7-month period of hospitalization and 
observation in 1974, which included 
psychological testing, that ruled out a 
diagnosis of schizophrenia and provided a 
diagnosis of inadequate personality;
b) a February 1979 letter from Dr. Thames 
referencing the veteran's history of emotional 
problems but offering no formal diagnosis of 
an acquired psychiatric disorder;
c) VA clinical records in 1979 noting 
assessments of immature moderate personality 
and hypochondriasis;
d) an August 1981 neuropsychiatric examination 
by Dr. Page, an associate of Dr. J.P. Taylor, 
who provided opinion that the appellant 
manifested latent schizophrenia or borderline 
personality;
e) a May 1984 psychological evaluation by 
David Price, Ph. D., which failed to detect an 
acquired psychiatric disorder but noted that 
psychological testing suggested that the 
appellant was "faking bad" or exaggerating 
symptoms;
f) a November 1988 letter from Dr. 
Westmoreland offering a diagnosis of mixed 
personality disorder with strong narcissistic 
traits and counseling to "[e]xpect dogged 
persistence per disability and possibly 
exaggeration of symptoms when confronted with 
truth;
g) diagnoses from Greenville MHC of histrionic 
personality disorder, obsessive-compulsive 
personality, mild bipolar disorder flavor with 
grandiosity (but more likely defense mechanism 
against inadequacy with paranoid features) and 
narcissistic personality disorder;
h) VA examination report in May 1994 offering 
a diagnosis of personality disorder; and 
i) a December 1996 VA examination report with 
addendum in September 1997 offering a 
diagnosis of personality disorder NOS with 
borderline and narcissistic traits, and 
commenting that the appellant had no symptoms 
of PTSD.

The Board also observes that Dr. Kazaglias offers no 
explanation or rationale as to how he arrived at current 
diagnoses of Prolonged Adjustment Reaction and Post-Traumatic 
Disorder.  The examiners in this case have expressed concern 
that the appellant is an unreliable historian with a tendency 
to exaggerate or fabricate symptoms in his obsessive desire 
to be awarded disability benefits.  This fact is borne out by 
the numerous assessments of record noting his obsession with 
obtaining disability benefits, a November 1981 reference to 
him possibly doctor shopping, the May 1984 psychological 
testing conducted by Dr. Price wherein it was determined that 
he was "faking" or "exaggerating" his symptoms, and the 
November 1988 assessment by Dr. Westmoreland wherein he 
counseled to "[e]xpect dogged persistence per disability and 
possibly exaggeration of symptoms when confronted with 
truth."  Dr. Kazaglias offers no rationale supporting his 
diagnoses nor explanation as to how the veteran is honestly 
endorsing the symptoms of a service connected psychiatric 
disorder.  It does not appear that the current "diagnoses" 
are supported by psychological testing.

The Board has considered Dr. Kazaglias' opinion as competent 
evidence in this case, but finds that it is entitled to 
significantly less probative weight than the overwhelming 
evidence in this case unequivocally opining that the 
appellant manifests a personality disorder rather than an 
acquired psychiatric disorder.  The Board places great 
probative weight in particular to the December 1996 opinion 
and September 1997 addendum which provides a well reasoned 
analysis taking into account the entire lay and medical 
history of record with a coherent explanation for the 
differing of opinions as to diagnosis.  On the other hand, 
Dr. Kazaglias opinion does not even acknowledge the 
overwhelming opinions that the appellant manifests a 
personality disorder and not an acquired psychiatric 
disorder.  He references his review of some, but not all, of 
the medical records but provides no analytical basis to 
justify his opinion.  The opinion contains factual 
inaccuracies and does not explain how the appellant's 
demonstrated history of being an unreliable historian with a 
tendency to endorse or exaggerate symptoms and even doctor 
shop was resolved in arriving at the diagnoses of a 
psychiatric disorder.

In summary, the Board finds that Dr. Kazaglias' opinion is 
not of such probative value as to place the record into 
relative equipoise regarding the existence of a current 
psychiatric disability.  The December 1996 and September 1997 
opinions have extensively discussed the reasons and bases for 
the differing of opinions with the contrary diagnoses of 
record.  Dr. Kazaglias offers a diagnosis with no discussion 
of the differing of opinions with the contrary diagnoses of 
record.  In short, Dr. Kazaglias provides the Board no basis 
as to why his opinion of current psychiatric diagnoses should 
be accepted as more probative then the overwhelming evidence 
to the contrary. 

Finally, the appellant's attorney has raised argument that 
the Board should assign special weight to the opinion by Dr. 
Kazaglias as he has had "substantial time and opportunity to 
evaluate" the appellant.  The actual treatment given to the 
appellant by Dr. Kazaglias is a factor the Board observes in 
evaluating the relative weight to assign to his opinion, but 
the Board notes that the treating physician rule, whereby 
additional evidentiary weight is given for opinion of a 
treating physician, does not apply in the VA system.  White 
v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).  The record 
reveals that the appellant has been treated within the 
Greenville Hospital System for a period spanning over 3 
decades, and the overwhelming assessments have been that the 
appellant manifests a personality disorder.  The Board, 
therefore, finds no persuasive reason to assign any 
additional probative weight to Dr. Kazaglias' opinion based 
merely on the fact that he has recently treated the appellant 
"every four weeks" since possibly February 2001.  Moreover, 
the Board has considered the appellant's own opinion that he 
manifests an acquired psychiatric disorder, but finds that 
his lay opinion is not competent to establish the existence 
of a current psychiatric disability.  See Davis v. West, 13 
Vet. App. 185 (1999) (a lay person is not competent to 
diagnose a psychiatric disorder).

Based upon the above, the Board finds that the preponderance 
of the medical evidence clearly establishes that the proper 
diagnosis for the appellant's psychiatric disorder, both now 
and while he was in service, is personality disorder.  
Inasmuch as the regulations preclude service connection for a 
personality disorder, service connection must be denied.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.303(c) 
(2002).  In the absence of a current psychiatric disability, 
an analysis as to whether an acquired psychiatric disorder 
was incurred in or aggravated by service is not warranted.  
The benefit of the doubt rule does not apply as the 
preponderance of the evidence weighs against the claim.  
Ortiz v. Principi, 274 F. 3d. at 1365.  


ORDER

Service connection for a psychiatric disorder is denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



